                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                           WESTERN DIVISION – KANSAS CITY

TAMMY RICHARDS and DAVID          )
RICHARDS,                         )
                                  )
                 Plaintiffs,      )
                                  )
v.                                )
                                  )
ALLY FINANCIAL, INC., SYNCHRONY   )
BANK (a/k/a SYNCHRONY FINANCIAL), )                                CIVIL ACTION NO.
COMENITY BANK, ACIMA CREDIT, LLC, )                                4:19-CV-00473-GAF
KANSAS COUNSELORS, INC., UNITED   )
CONSUMERS CREDIT UNION, EQUIFAX )
INFORMATION SERVICES, LLC, TRANS )
UNION, LLC, and EXPERIAN          )
INFORMATION SOLUTIONS, INC.,      )
                                  )
                 Defendants.      )

                              JOINT NOTICE OF SETTLEMENT

          Plaintiffs Tammy and David Richards (“Plaintiffs”) and Defendant Acima Credit, LLC

(“Acima”) hereby notify the Court that a settlement has been reached as to all claims of Plaintiffs

against Defendant Acima in this matter.        The parties are currently drafting the settlement

documents. The parties respectfully request that this Court allow the parties thirty (30) days to file

a joint stipulation of dismissal.

          The Plaintiffs’ claims against the remaining Defendants have not been resolved and should

remain of record.




42012345 v1
              Case 4:19-cv-00473-GAF Document 68 Filed 09/12/19 Page 1 of 4
          Respectfully submitted this the 12th day of September, 2019.



 /s/ Chiya C. Lloyd___________________                   /s/ Zachary D. Miller
 Chiya C. Lloyd                                          Ryan S. Rummage (Missouri Bar No. 69871)
 Pearson Law, LLC                                        BURR & FORMAN LLP
 605 SW US 40 Highway #447                               420 North 20th Street, Suite 3400
 Blue Springs, MO 64014                                  Birmingham, Alabama 35203
 Telephone: (816) 866-9700                               Telephone: (205) 251-3000
 cclloyd@pearsonlawllc.net                               Facsimile: (205) 458-5100
                                                         rrummage@burr.com
 Attorney for Plaintiffs
 TAMMY RICHARDS AND DAVID RICHARDS                       Zachary D. Miller (Admitted Pro Hac Vice)
                                                         BURR & FORMAN LLP
                                                         222 Second Avenue South, Suite 2000
                                                         Nashville, TN 37201
                                                         Telephone: (615) 724-3216
                                                         Facsimile: (615) 724-3316
                                                         zmiller@burr.com

                                                         Attorneys for Defendant
                                                         ACIMA CREDIT, LLC



                                  CERTIFICATE OF SERVICE

        I hereby certify that I have served a copy of the foregoing document by Notice of Electronic
Filing, or, if the party served does not participate in Notice of Electronic Filing, by U.S. First Class
Mail, hand delivery, fax or email on this the 12th day of September, 2019:

                                           Chiya C Lloyd
                                         Pearson Law, LLC
                                      605 SW US 40 Highway
                                              Ste #447
                                      Blue Springs, MO 64014
                                       chiya.pearson@att.net

                                          Todd A. Lubben
                                   Brown & James, PC-St. Louis
                                   800 Market Street, Suite 1100
                                       St. Louis, MO 63101
                                        tlubben@bjpc.com

                                         William M. Huse
                                     Schuckit & Associates, PC


42012345 v1                               2
              Case 4:19-cv-00473-GAF Document 68 Filed 09/12/19 Page 2 of 4
                                   4545 Northwestern Drive
                                     Zionsville, IN 46077
                                   whuse@schuckitlaw.com

                                      Nelson L Mitten
                                     Riezman Berger PC
                            7700 Bonhomme Avenue, Seventh Floor
                                    St. Louis, MO 63105
                                  Nlm@riezmanberger.com

                                     Katrina L. Smeltzer
                             Sandberg, Phoenix & von Gontard, PC
                               4600 Madison Avenue, Suite 1000
                                   Kansas City, MO 64112
                               Ksmeltzer@sandbergphoenix.com

                                  Timothy Charles Sansone
                             Sandberg, Phoenix & von Gontard, PC
                               600 Washington Ave., 15th Floor
                                     St. Louis, MO 63101
                               Tsansone@sandbergphoenix.com

                                  Guillermo G. Zorogastua
                                        Polsinelli PC
                                      900 W. 48th Place
                                   Kansas City, MO 64112
                                 Gzorogastua@polsinelli.com

                                    Andrea S. McMurtry
                                    Danne Wayne Webb
                                Horn, Aylward & Bandy, LLC
                              2600 Grand Boulevard, Suite 1100
                                   Kansas City, MO 64108
                                   Dwebb@hab-Law.com
                                 amcmurtry@hab-law.com

                                       Vanessa Healy
                                    901 Lakeside Avenue
                                    Cleveland, OH 4114
                                   Vvhealy@jonesday.com

                                        Kevin P. Clark
                                     Litchfield Cavo LLP
                             222 South Central Avenue, Suite 110
                                     Clayton, MO 63105
                                  clark@litchfieldcavo.com




42012345 v1                               3
              Case 4:19-cv-00473-GAF Document 68 Filed 09/12/19 Page 3 of 4
                                       Ethan G. Ostroff
                              Troutman Sanders – Virginia Beach
                             222 Central Park Avenue, Suite 2000
                                  Virginia Beach, VA 23462
                                 ethan.ostroff@troutman.com



                                                         /s/ Zachary D. Miller
                                                         OF COUNSEL




42012345 v1                               4
              Case 4:19-cv-00473-GAF Document 68 Filed 09/12/19 Page 4 of 4
